DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/615,159 for a SLIDING DEVICE FOR A VEHICLE SEAT, filed on 11/20/2019.  Claims 1-16 are pending. Claims 4-6 and 11 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Species D (Figs. 7-8) in the reply filed on 3/9/2021 is acknowledged.
Claims 4-6 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/9/2021.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the movement," “the respective lower rails” and “the respective arm” therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-3, 7-10 and 12-16 are rejected for the same reasons as dependent on claim 1.
Claim 2 recites the limitation "the corresponding notch” therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3 is rejected for the same reasons as dependent on claim 2.
Claim 3 recites the limitation "the respective notches” therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation "the shape” and “the corresponding lower rails” therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 8 is rejected for the same reasons as dependent on claim 7.
Claim 9 recites the limitation "the passage," “the edge” and “the rotation” therein.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 is rejected for the same reasons as dependent on claim 9.
Claim 10 recites the limitation "the diameter” and “the respective latch” therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 recites the limitation "the longitudinal axis” therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites the limitation "the corresponding upper rail” therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 16 recites the limitation "the corresponding upper rail” therein.  There is insufficient antecedent basis for this limitation in the claim.  
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-3, 7-10 and 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 9,056,561, 9,616,777, 10,086,721; US Pub 2020/0391620.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        March 19, 2021